Case 2:19-cv-10953-SFC-EAS ECF No. 15 filed 04/30/20                 PageID.616         Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Kathleen Neal,

       Plaintiff,
                                            Civil Case No. 19-10953
v.

Commissioner of Social Security,            Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                       4/6/20 REPORT AND RECOMMENDATION

       Plaintiff Kathleen Neal filed this action seeking judicial review of Defendant

Commissioner’s final decision denying her application for disability insurance benefits under the

Social Security Act. The matter was referred to Magistrate Judge Elizabeth Stafford for

determination of all non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties

filed cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on April 6, 2020, the magistrate judge

recommends that the Court: 1) deny Plaintiff’s motion; 2) grant the Commissioner’s motion; and

3) affirm the ALJ’s decision.

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the


                                                1
Case 2:19-cv-10953-SFC-EAS ECF No. 15 filed 04/30/20                 PageID.617      Page 2 of 2



magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the April 6, 2020 R&R.

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that the Commissioner’s Motion for Summary Judgment is

GRANTED and the ALJ’s decision is AFFIRMED pursuant to sentence four of 42 U.S.C.

§405(g).

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: April 30, 2020




                                                2
